ACCEPTED
                                                                                             03-14-00816-CR
                                                                                                    4796156
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         4/7/2015 4:24:04 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                NO. 03-14-00816-CR

ARIANA OLIVEIRA                             §                      FILED IN
                                                      IN THE THIRD COURT
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
v.                                         §          OF   APPEALS
                                                                4/7/2015 4:24:04 PM
                                                                  JEFFREY D. KYLE
                                                                        Clerk
THE STATE OF TEXAS                         §          AUSTIN, TEXAS


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

      COMES NOW Ariana Oliveira, Appellant in the above-styled and numbered

cause, by and through her undersigned counsel, and respectfully moves this Court to

extend the time to file Appellant's brief. In support thereof, and pursuant toTEX. R.

APP. PROC. 10.5(b), Appellant would show as follows:

      (A)   Appellant's Brief is due onApril10, 2015;

      (B )Appellant seeks a second 3 0 day extension;

      (C)Undersigned counsel previously requested his first extension due to

         preparation for a sentencing on March 6, 2015 (State of Texas vs. Juan Jose

         Santos, Cause Number D-1-DC-13-900244 in the 403rd District Court of

         Travis County, Texas). However, onMarch6, 2015, Mr. Santos rejected the

         states Plea offer and his case of continuous sexual assault of a child is set to

         be tried April20, 2015. Undersigned counsel anticipates that he will have

         adequate time to research the law, and complete his brief if this Court grants

         a second 3 0-day extension;
           (D)    Only one previous extension has been requested and granted.

           WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be GRANTED.

                                                  Respectfully submitted,




                                                  Is/ Joshua D. Saegert
                                                  JOSHUA D. SAEGERT
                                                  Law Office of Joshua D. Saegert
                                                  609 W. 9th Street
                                                  Austin, Texas 78701
                                                  Phone: (512) 371-3477
                                                  Fax: (512) 236-9287
                                                  saegertlaw@yahoo.com
                                                  State Bar No. 90001888
                                                  ATTORNEY FOR APPELLANT




                              CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing Second Motion to

Extend Time to File Appellant's Brief was emailed to the Travis County Attorney's

Office, Appellate Division, 314 W. 11th St., Suite 400, Austin, Texas, 78701, on this

the   ih   day of April, 20 15.


                                                  Is! Joshua D. Saegert
                                                  JOSHUA D. SAEGERT



                                              2